Citation Nr: 1720401	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2009, for service connection of posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to February 18, 2014, and an evaluation in excess of 70 percent prior to December 23, 2015. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. & The Veterans Coalition 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  He had honorable service in the Republic of Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision that granted service connection for PTSD, effective from June 16, 2009, evaluated as 50 percent disabling.  The Veteran appealed for a higher initial rating and an earlier effective date for the grant of service connection.

The Veteran was scheduled for a personal hearing at the RO in December 2012 but failed to report for his appearance.

During the pendency of the appeal, by rating action dated in March 2014, the 50 percent rating for PTSD was increased to 70 percent, effective February 18, 2014.  PTSD was increased to 100 percent, effective from December 23, 2015, by rating decision in March 2016.  Basic eligibility to Dependents Educational Assistance (DEA) was established from December 23, 2015.  By rating determination in April 2016, a total rating based on unemployability due to service-connected disability (TDIU) was granted, effective from August 14, 2014 and DEA was established from that date.  The grant of TDIU was extinguished upon the award of the 100 percent disability rating for PTSD effective December 22, 2015.

The case was remanded for further development by Board decision in July 2016.  

Following review of the record, the issues of entitlement to an initial evaluation in excess of 50 percent for PTSD prior to February 18, 2014, and an evaluation in excess of 70 percent prior to December 23, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was initially denied by an August 2002 rating decision; the Veteran did not file an appeal or submit new and material evidence within one year of notification of the decision and it is final.

2.  Subsequent to the August 2002 final disallowance, a claim of entitlement to service connection for PTSD was not received prior to June 16, 2009. 

3.  Entitlement to service connection for PTSD was granted by VA rating action dated in September 2009, effective from June 16, 2009.

4.  June 16, 2009, is the earliest effective date by law for service connection of PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 2009, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Generally, the effective date of an award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2016).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2016).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  38 U.S.C.A. § 5110 (b)(3); but see 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

Factual Background and Legal Analysis

The Veteran asserts that he is entitled to an earlier effective date for the award of service connection for PTSD because he has suffered from this disorder since service.  He has stated that he had no idea that there was an appeal period for his original claim for PTSD.  

The pertinent facts of this case may be briefly stated.  A claim of entitlement to service connection for PTSD was initially received in February 2001.  Evidence received in support of the claim included VA outpatient records dated in 2001 showing that the Veteran sought treatment for psychiatric symptoms diagnosed as alcohol dependence, drug dependence (marijuana), probable dysthymia, and probable passive-aggressive personality, etc., for which medication was prescribed.  No diagnosis of PTSD was recorded.  Following a VA examination for compensation and pension purposes in August 2002, the assessments on Axis I were alcoholism and marijuana abuse in remission.  The examiner stated that there were PTSD features but that the Veteran did not meet the full diagnostic criteria because he did not have persistent re-experiencing of symptomatology or persistent avoidance of stimuli.  It was added that it was not clear what his actual exposure to traumatic events were in service because of his vague descriptions.  The Axis II assessment was personality disorder, NOS [not otherwise specified] per problems with affectivity, interpersonal relationships, impulsivity and self-defeating behavior.  

The RO denied entitlement to service connection for PTSD in an August 2002 rating decision.  Notification of that decision was sent to the Veteran the following month.  The appellant did not appeal the denial of the claim within one year of notification, and he did not submit new and material evidence during that period.  38 C.F.R. §§ 20.200, 20.302 (2016).  As such, the August 2002 rating decision is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1104 (2016).

An application to reopen the claim of entitlement to service connection for PTSD was received on June 16, 2009.  Following ensuing development of the evidence, including a July 2009 VA examination providing the first diagnosis of PTSD of record, service connection for such was granted by rating action dated in September 2009.  An effective date of June 16, 2009 was established.  This is the date of receipt of the reopened claim after final disallowance in August 2002.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The Board has carefully considered the evidence of record, as well as the Veteran's statements in support of the claim.  Unfortunately, the evidence provides no legal basis for an earlier effective date in this instance.  Under the law, the effective date of service connection for PTSD can be no earlier than the date of receipt of the reopened claim on June 16, 2009, as explained above.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i). 

The Board has carefully considered the Veteran's statements and testimony in support of the claim, as well as his meritorious honorable and combat service.  However, the Board is bound by governing legal authority.  Unfortunately, a diagnosis of PTSD was not clinically demonstrated prior to VA examination in July 2009, and no evidence showing this diagnosis was provided to VA prior to July 2009.  In this regard, it must be pointed out that a fundamental element in establishing service connection is evidence showing that a veteran currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304 (2016).  Under the circumstances, entitlement to an effective date earlier than the date of the reopened claim for PTSD received on June 16, 2009, must be denied.

In reaching this decision the Board has also considered the doctrine of the benefit-of- the doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49, 54. (1990).


ORDER

Entitlement to an effective date earlier than June 16, 2009, for the grant of service connection for PTSD is denied.


REMAND

Review of the record discloses that when this case was remanded in July 2016, it was requested that the Veteran identify the names and addresses of treating providers for PTSD and submit proper authorization to retrieve such records.  The Board notes, however, that no response has been received from the Veteran since that time.  

The record reflects, however, that received in February 2010 was VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) on which the Veteran listed several providers who had treated him for various complaints and complaints and disorders, including a disability that was "secondary to [his] becoming an alcoholic."  The Board observes that following the receipt of this document, it appears that the RO did not attempt to secure these records or notify the Veteran of the proper format for VA to secure such information.  The providers listed were Mid-Valley Medical Group, Wenatchee Valley Medical Group, Tribal Health Colville and Omak Hospital.  Although a smattering of records from those facilities are of record, it is incumbent upon VA to attempt to secure all of the evidence the Veteran has identified that might support his claim.  VA's duty to assist includes obtaining records of relevant medical treatment.  38 C.F.R. §  3.159(e)(2).  As such, these records should be requested upon receipt of proper authorization.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide separate authorizations with the names and addresses of all health care providers, to include Mid-Valley Medical Group, Wenatchee Valley Medical Group, Tribal Health Colville and Omak Hospital, who treated him for PTSD/psychiatric symptoms between 2009 and 2014.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain records should be documented in the claims file.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


